      ROBBINS GELLER RUDMAN                               BERNSTEIN LITOWITZ BERGER &
 1      & DOWD LLP                                          GROSSMANN LLP
      DENNIS J. HERMAN (220163)                           JOHN C. BROWNE
 2    JASON C. DAVIS (253370)                             JEREMY P. ROBINSON
      KENNETH J. BLACK (291871)                           KATE W. AUFSES
 3    One Montgomery Street, Suite 1800                   1251 Avenue of the Americas
      San Francisco, CA 94104                             New York, NY 10020
 4    Telephone: 415/288-4545                             Telephone: 212/554-1400
      415/288-4534 (fax)                                  212/554-1444 (fax)
 5    dherman@rgrdlaw.com                                 johnb@blbglaw.com
      jdavis@rgrdlaw.com                                  jeremy@blbglaw.com
 6    kennyb@rgrdlaw.com                                  kate.aufses@blbglaw.com
 7    Co-Lead Counsel for the Class
 8    [Additional counsel appear on signature page]
 9                                UNITED STATES DISTRICT COURT
10                             NORTHERN DISTRICT OF CALIFORNIA
11                                        SAN JOSE DIVISION
12   In re FACEBOOK, INC. SECURITIES                  )    Master File No. 5:18-cv-01725-EJD
     LITIGATION                                       )
13                                                    )    CLASS ACTION
                                                      )
14                                                    )    STIPULATED REQUEST AND
     This Document Relates To:                        )    [PROPOSED] ORDER TO CHANGE
15                                                    )    TIME TO FILE AMENDED
            ALL ACTIONS.                              )    COMPLAINT PURSUANT TO CIVIL
16                                                    )    LOCAL RULE 6-2 AND
                                                      )    ESTABLISHING BRIEFING
17                                                    )    SCHEDULE FOR RULE 12 MOTIONS
                                                      )    OR TO ANSWER AMENDED
18                                                         COMPLAINT
19

20          Pursuant to Local Rule 6-2, Lead Plaintiffs Amalgamated Bank, as Trustee for the LV

21   LargeCap 1000 Growth Index Fund, LongView Quantitative LargeCap Fund, and LongView

22   Quant LargeCap Equity VEBA Fund, and Public Employees’ Retirement System of Mississippi
23
     (collectively, “Plaintiffs”) and Defendants Facebook, Inc., Mark E. Zuckerberg, David M.
24
     Wehner, and Sheryl K. Sandberg (“Defendants”), by and through their undersigned counsel,
25
     hereby stipulate and agree to the following:
26

27

28
     STIPULATED REQUEST AND [PROPOSED] ORDER TO CHANGE TIME TO FILE AMENDED
     COMPLAINT AND ESTABLISHING SCHEDULE
     NO. 5:18-CV-01725-EJD
            WHEREAS, on September 25, 2019, this Court entered an order granting Defendants’
 1

 2   motion to dismiss the consolidated class action complaint (ECF No. 118);

 3          WHEREAS, this Court set a deadline of October 26, 2019 for Plaintiffs to file an

 4   amended complaint (ECF No. 118);
 5
            WHEREAS, in light of multiple scheduling conflicts faced by Co-Lead Counsel for
 6
     Plaintiffs, Plaintiffs requested Defendants’ consent to a short extension of the deadline to file an
 7
     amended complaint to November 15, 2019;
 8
            WHEREAS, Defendants consented to Plaintiffs’ requested extension;
 9

10          WHEREAS, good cause exists for the requested extension given the parties’ agreement

11   on the requested extension; scheduling conflicts faced by Co-Lead Counsel for Plaintiffs,
12   including preexisting commitments and deadlines faced in other matters; and because no other
13
     case deadlines will be affected by this short extension;
14
            WHEREAS, this is the first request to extend the time for Plaintiffs to file and serve an
15
     amended complaint; and
16

17          WHEREAS, the Parties have met and conferred and agreed to the schedule set forth

18   below for filing the consolidated complaint and responding to any motion directed at the

19   pleading.
20          THEREFORE, IT IS HEREBY AGREED TO AND STIPULATED BY THE PARTIES,
21
     SUBJECT TO THE COURT’S APPROVAL:
22
        1. Plaintiffs shall file and serve a first amended complaint (the “FAC”) on November 15,
23         2019;
24      2. Defendants shall file and serve their response to the FAC on or before January 15, 2020;
25
        3. If Defendants respond by moving to dismiss the FAC, Plaintiffs shall file and serve their
26         opposition papers on or before March 16, 2020;

27      4. Defendants shall file a reply in further support of their motion to dismiss on or before
           April 24, 2020; and
28
                                                  -2-
     STIPULATED REQUEST AND [PROPOSED] ORDER TO CHANGE TIME TO FILE AMENDED
     COMPLAINT AND ESTABLISHING SCHEDULE
     NO. 5:18-CV-01725-EJD
        5. The parties expressly reserve all of their claims, rights, defenses, and arguments, and, by
 1         entering into this stipulation, in no way waive or intend to waive any claims, rights,
 2         defenses, or arguments they may wish to exercise or assert in this action or any separate
           action.
 3
     IT IS SO STIPULATED.
 4
     DATED: October 2, 2019                           ROBBINS GELLER RUDMAN
 5                                                      & DOWD LLP
                                                      DENNIS J. HERMAN
 6                                                    JASON C. DAVIS
                                                      KENNETH J. BLACK
 7
                                                      /s/ Dennis J. Herman
 8                                                    DENNIS J. HERMAN
 9                                                    One Montgomery Street, Suite 1800
                                                      San Francisco, CA 94104
10                                                    Telephone: 415/288-4545
                                                      415/288-4534 (fax)
11
                                                      Counsel for Amalgamated and Co-Lead Counsel
12                                                    for the Class
13                                                    BERNSTEIN LITOWITZ BERGER &
                                                        GROSSMANN LLP
14                                                    JOHN C. BROWNE
                                                      JEREMY P. ROBINSON
15                                                    KATE W. AUFSES
16                                                    /s/ John C. Browne
                                                      JOHN C. BROWNE
17
                                                      1251 Avenue of the Americas
18                                                    New York, NY 10020
                                                      Telephone: 212/554-1400
19                                                    212/554-1444 (fax)
20
                                                      Counsel for Mississippi and Co-Lead Counsel
21                                                    for the Class

22                                                    PIERCE BAINBRIDGE BECK PRICE
                                                        & HECHT LLP
23                                                    DAVID L. HECHT
                                                      YI WEN WU
24                                                    20 West 23rd Street, Fifth Floor
                                                      New York, NY 10010
25                                                    Telephone: 213/262-9333

26                                                    Counsel for Helms and Additional Counsel for
                                                      the Class
27

28
                                                -3-
     STIPULATED REQUEST AND [PROPOSED] ORDER TO CHANGE TIME TO FILE AMENDED
     COMPLAINT AND ESTABLISHING SCHEDULE
     NO. 5:18-CV-01725-EJD
 1                                                       POMERANTZ LLP
                                                         JEREMEY A. LIEBERMAN
 2                                                       J. ALEXANDER HOOD II
                                                         600 Third Avenue, 20th Floor
 3                                                       New York, NY 10016
                                                         Telephone: 212/661-1100
 4                                                       212/661-8665 (fax)
                                                         Counsel for Kacouris and Additional Counsel for
 5                                                       the Class
 6    DATED: October 2, 2019                             GIBSON, DUNN & CRUTCHER LLP
 7
 8                                                        ** /s/ Orin Snyder
                                                          ORIN SNYDER
 9
                                                         200 Park Avenue
10                                                       New York, NY 10166
                                                         Telephone: 212/351-4000
11                                                       212/351-4035 (fax)
12                                                       Attorneys for Defendants Facebook, Inc., Mark
                                                         E. Zuckerberg, Sheryl K. Sandberg, and David
13                                                       M. Wehner
14                                                       ** Pursuant to Civ. L.R. 5-1(i)(3), the electronic
                                                         filer has obtained approval from this signatory.
15

16
                       CERTIFICATE PURSUANT TO LOCAL RULE 5-1(i)(3)
17
            I, John C. Browne, am the ECF User whose identification and password are being used to
18
     file this document. Pursuant to Local Rule 5-1(i)(3), I attest that concurrence in the filing of the
19
     document has been obtained from each of the other signatories.
20

21                                             *          *      *

22                        [PROPOSED] ORDER GRANTING STIPULATION
23          Pursuant to stipulation and for good cause shown, IT IS SO ORDERED.
24 A hearing on the anticipated motion to dismiss is tentatively set
   for May 21, 2020 at 9:00 a.m.
                October 3, 2019
25 DATED: ______________________                 ____________________________________
                                                THE HONORABLE EDWARD J. DAVILA
26                                              UNITED STATES DISTRICT JUDGE

27

28
                                                   -4-
     STIPULATED REQUEST AND [PROPOSED] ORDER TO CHANGE TIME TO FILE AMENDED
     COMPLAINT AND ESTABLISHING SCHEDULE
     NO. 5:18-CV-01725-EJD
 1                                    CERTIFICATE OF SERVICE

 2          I, John C. Browne, declare as follows:

 3          I am employed in the County of New York, State of New York, I am over the age of
 4   eighteen years and am not a party to this action; my business address is 1251 Avenue of the

 5   Americas, 44th Floor, New York, NY 10020, in said County and State.

 6          I hereby certify that on October 2, 2019, the foregoing STIPULATED REQUEST AND

 7   [PROPOSED] ORDER TO CHANGE TIME TO FILE AMENDED COMPLAINT
 8   PURSUANT TO CIVIL LOCAL RULE 6-2 AND ESTABLISHING BRIEFING

 9   SCHEDULE FOR RULE 12 MOTIONS OR TO ANSWER AMENDED COMPLAINT

10   was filed with the Clerk of the Court via CM/ECF. Notice of this filing will be sent electronically
11   to all registered parties by operation of the Court’s electronic filing systems.

12

13   Dated: October 2, 2019                                        /s/ John C. Browne
                                                                   John C. Browne
14
15

16

17

18
19

20

21
22

23

24

25
26

27

28
                                                  -5-
     STIPULATED REQUEST AND [PROPOSED] ORDER TO CHANGE TIME TO FILE AMENDED
     COMPLAINT AND ESTABLISHING SCHEDULE
     NO. 5:18-CV-01725-EJD
